Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 1 of 71 PageID 1218




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


 HEALTHE, INC.,
                                            Case No. 6:20-cv-02233-RBD-EJK
              Plaintiff,
                                            JURY TRIAL DEMANDED
       v.

 HIGH ENERGY OZONE LLC d/b/a
 FAR-UV STERILRAY; and S.
 EDWARD NEISTER,

              Defendants.



    FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE
           RELIEF SOUGHT AND DEMAND FOR JURY TRIAL

       Plaintiff Healthe, Inc. files this complaint for damages and injunctive relief

 against Defendants High Energy Ozone LLC d/b/a Far-UV SterilrayTM and S.

 Edward Neister (collectively, “Defendants”) and states as follows:

       1.     This is an action for declaratory judgments of non-infringement,

 invalidity, and unenforceability under the patent laws of the United States, unfair

 competition under the Florida Deceptive and Unfair Trade Practices Act, and unfair

 competition under Florida common law.

                                      PARTIES

       2.     Plaintiff Healthe, Inc. (“Healthe”) is a corporation organized and

 existing under the laws of the State of Delaware with its principal place of business

 located at 3905 W. Eau Gallie, Blvd, Suite 101, Melbourne, Florida 32931.
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 2 of 71 PageID 1219




        3.      Upon information and belief, Defendant High Energy Ozone LLC

 d/b/a Far-UV SterilrayTM (“HEO3”) is a limited liability company organized under

 the laws of the State of New Hampshire and has its principal place of business at 30

 Centre Road, Suite 6, Somersworth, New Hampshire 03878.

        4.      Upon information and belief, Defendant S. Edward Neister (“Neister”)

 has his permanent residence and place of work in the State of New Hampshire and is

 domiciled in and a citizen of the State of New Hampshire.

                            JURISDICTION AND VENUE

        5.      This is a civil action against Defendants HEO3 and Neister for a

 declaration that the claims of U.S. Patent Nos. 8,481,985 (the “’985 Patent”) (see

 Dkt. 1-1); 8,753,575 (the “’575 Patent”) (see Dkt. 1-2); 8,975,605 (the “’605 Patent”)

 (see Dkt. 1-3); and 9,700,642 (the “’642 Patent”) (see Dkt. 1-4) (collectively, the

 “Patents-in-Suit”) are not infringed by Healthe’s products, including the Healthe

 EntryTM, Healthe SpaceTM, Healthe AirTM, Healthe Wand Pro TM, and Healthe Air

 2.0TM (the “Healthe Products”), and that claims of the ’605 Patent and the ’642

 Patent are invalid and unenforceable pursuant to the Declaratory Judgment Act, 28

 U.S.C. §§ 2201 et seq., and under the patent laws of the United States, 35 U.S.C. §§

 100, et seq.

        6.      By this action, Healthe also seeks an injunction and damages against

 Defendants HEO3 and Neister for unfair competition under the Florida Deceptive

 and Unfair Trade Practices Act, Fla. Stat. § 501.202 et seq., (“FDUTPA”) and unfair

 competition under Florida common law due to HEO3 and Neister’s bad faith and
                                           2
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 3 of 71 PageID 1220




 objectively baseless threats against Healthe and Healthe customers that the Healthe

 Products infringe the Patents-in-Suit.

       7.     This Court has original subject matter jurisdiction over all claims

 pleaded herein under 28 U.S.C. §§ 2201, 2202, 1331, and 1338(a). Defendants

 contend that subject matter jurisdiction exists over their Counterclaims for

 infringement of the ’605 Patent and the ’642 Patent under at least 28 U.S.C. §§ 1331

 and 1338(a). See Dkt. 41 ¶ 11.

       8.     This Court also has supplemental jurisdiction over Healthe’s unfair

 competition claims under FDUTPA and Florida common law under 28 U.S.C. §§

 1338(b) and 1367(a).

       9.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b),

 (c) and 1400(b), at least because a substantial part of the events giving rise to the

 claims asserted in this action occurred in this District. Defendants contend that

 venue is proper in this District over their Counterclaims for infringement of the ’605

 Patent and the ’642 Patent. See Dkt. 41 ¶ 13.

       10.    This Court has personal jurisdiction over HEO3. Among other things,

 HEO3 has purposefully directed licensing activities and has threatened liability and

 litigation for alleged infringement of the Patents-in-Suit into Florida and this District.

 HEO3 has threatened Healthe, which is located in this District, and at least one

 customer of Healthe, which is also located in this District, with alleged infringement

 of the Patents-in-Suit by the Healthe Products. Upon information and belief, HEO3

 has also sponsored, directed, and/or authorized research activities in Florida relating
                                             3
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 4 of 71 PageID 1221




 to the technology claimed in the Patents-in-Suit. Upon information and belief, J.

 James Rowsey, MD and John Michaelos, MD of St. Michael’s Eye and Laser

 Institute in Largo, Florida and Brad Fouraker, MD of Brandon Eye Center in

 Brandon, Florida have performed research regarding the safety and efficacy of

 HEO3/Sterilray products.      See Dkt. 1-5 (2017 OMIG Abstract); Dkt. 1-6 (2018

 OMIG Abstract); Dkt. 1-7 (2018 ASOA Annual Meeting Abstract). HEO3 also

 maintains a website, accessible in this District, where it offers products for sale.

 Moreover, HEO3 has committed intentional tortious acts against a citizen of the

 State of Florida.

       11.     This Court has personal jurisdiction over Neister. Upon information

 and belief, Neister exerts significant influence and control over HEO3 as a founder,

 member, manager, and the Chief Technology Officer of HEO3. Upon information

 and belief, Neister also owns some or all of the Patents-in-Suit, which he has

 exclusively licensed to HEO3. Upon information and belief, HEO3’s acts of extra-

 judicial patent enforcement and licensing efforts directed into Florida regarding the

 Patents-in-Suit were performed at Neister’s direction and with his authorization. As

 a result, Neister has committed intentional tortious acts against a citizen of the State

 of Florida.

       12.     The Court has already determined that personal jurisdiction exists over

 Defendants for the reasons set forth in Healthe’s original Complaint (Dkt. 1). See

 Dkt. 39 at 4 (“Plaintiff has established the Court has personal jurisdiction over

 Defendants.”).
                                            4
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 5 of 71 PageID 1222




                              GENERAL ALLEGATIONS

        13.    Healthe is the global leader in developing and deploying high-tech

 sanitization, circadian, and biological lighting solutions.

        14.    Healthe’s sanitization line of products deploy ultraviolet (UV) light and

 Far-UVC light to inactivate bacteria, viruses, and other pathogens.

        15.    Healthe’s sanitization products include the Healthe EntryTM, Healthe

 SpaceTM, Healthe AirTM, Healthe Wand Pro TM and Healthe Air 2.0TM products.

        16.    Healthe and HEO3 are competitors and compete over a common pool

 of customers in the market for UVC sanitization products.

        17.    On June 11, 2020, counsel for HEO3 sent a letter to Healthe asserting,

 inter alia, that he “represent[ed] HEO3 LLC and S. Edward Neister in their

 intellectual property matters,” that “S. Edward Neister is the legal owner of U.S.

 Patent Nos. 9,700,642, 8,975,605, 8,481,985, and 8,753,575 … as well as another

 pending patent published as US2017/0304472 … and HEO3 LLC is their exclusive

 licensee.” This letter further asserted that “[t]he purpose of this letter is to inform

 you” that what is now marketed as the Healthe EntryTM “may be infringing at least

 one of these patents.”       The letter also threatened that “[o]ur clients are very

 interested in protecting their rights and would like to prevent any potential market

 interference or other issues before it is too late.”

        18.    In November 2020, John Neister, the President of HEO3, sent a letter

 to one of Healthe’s customers located in this District. That letter asserted, inter alia,

 that “HEO3 LLC, is the exclusive licensee of a number of patents and patent
                                              5
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 6 of 71 PageID 1223




 applications owned by S. Edward Neister relating to Far-UVC disinfection

 technology” and that “S. Edward Neister is the legal owner of U.S. Patent Nos.

 9,700,642, 8,975,605, 8,481,985, and 8,753,575 … as well as another pending patent

 application published as US2017/0304472.”           The letter then referenced “the

 description of the Healthe EntryTM, the Healthe SpaceTM & Healthe AirTM products

 on the manufacturer’s website at https://healtheinc.com/” (i.e., Healthe’s website)

 and threatened that “[t]his appears to read on technologies that are potentially

 covered by Mr. Neister’s patents” and that “[p]atents can be asserted against users of

 infringing products in addition to those who make, sell, and offer for sale.” The letter

 then requested that Healthe’s customer “inform us as to how you plan to proceed

 with your purchased Healthe EntryTM, the Healthe SpaceTM & Healthe AirTM

 products” and further threatened that “[w]e are very interested in protecting our

 rights and would like to prevent any potential market interference or other issues

 before it is too late.” The letter also asked that Healthe’s customer “get back to me in

 regards to your intentions within twenty (20) days.”     Healthe’s customer informed

 Healthe of HEO3’s letter.

       19.    On November 22, 2020, counsel for Healthe sent a letter to HEO3’s

 counsel, advising HEO3 that its patent-infringement allegations were baseless and

 were damaging to Healthe and its business. Healthe demanded that HEO3, Neister,

 and any related entities immediately cease and desist from making these baseless

 infringement claims to Healthe’s customers and threatening known customers with

 infringement actions.
                                            6
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 7 of 71 PageID 1224




       20.        On the very next day, November 23, 2020, despite Healthe’s letter,

 HEO3’s President, John Neister, sent an email threatening a different Healthe

 customer.        This email asserted that “our company, HEO3 LLC (dba Far-UV

 Sterilray), is the exclusive licensee of a number of patents and patent applications

 owned by S. Edward Neister relating to Far-UVC disinfection technology” and that

 “S. Edward Neister is the legal owner of U.S. Patent Nos. 9,700,642, 8,975,605,

 8,481,985, and 8,753,575 … as well another pending patent application published as

 US2017/0304472.” The letter then threatened that “[t]he purpose of this letter is to

 inform you that these listed patents and pending patent relate to some of the features

 incorporated into Healthe's 222nm products,” that “[w]e understand that you have

 recently purchased this product and are using it in public,” and, to underscore

 HEO3’s threat, that “[p]atents can be asserted against users of infringing products in

 addition to those who make, sell, and offer for sale.” The letter also referenced “the

 description      of   the     Far-UVC     222nm downlights & Healthe    Space   on   the

 manufacturer’s website.” The letter then requested that Healthe’s customer “inform

 us   as     to    how       you   plan   to   proceed   with   your   purchased Far-UVC

 222nm downlights products” and further threatened that “[w]e are very interested in

 protecting our rights and would like to prevent any potential market interference or

 other issues before it is too late.” The letter further asked that Healthe’s customer

 “get back to me in regards to your intentions within twenty (20) days.” Healthe’s

 customer informed Healthe of HEO3’s email.


                                                7
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 8 of 71 PageID 1225




       21.    Healthe maintains a publicly accessible website containing information

 relating to its products at the URL https://healtheinc.com. This publicly accessible

 website includes information that clearly demonstrates that the Healthe Products do

 not infringe the claims of the Patents-in-Suit. Examples of these documents are

 attached as Exhibits 11–16 to Dkt. 1. During all relevant times relating to the actions

 giving rise to this litigation, these documents have been publicly available and

 therefore accessible to HEO3.

       22.    On December 8, 2020, Healthe filed its Complaint in this case alleging

 that Defendants engaged in unfair competition by threatening Healthe and Healthe’s

 customers with patent infringement lawsuits; Healthe’s Complaint sought damages

 for unfair competition, as well as declaratory judgments of non-infringement with

 respect to the Patents-in-Suit. See Dkt. 1.


       23.    On March 10, 2021, Defendants answered Healthe’s Complaint and

 filed Counterclaims for infringement of the ’605 Patent and the ’642 Patent. In their

 Counterclaims, Defendants accused the Healthe Space       TM
                                                                , Healthe Entry   TM
                                                                                       , and

 Healthe Wand Pro TM products of infringing the ’605 Patent and the ’642 Patent. Dkt.

 41 ¶ 44, 58. Healthe filed Counterclaims to Defendants’ Counterclaims. Dkt. 52.


       24.    On June 17, 2021, the Court permitted Healthe to “amend its

 Complaint (Doc. 1) to assert new claims, as alleged in its ‘counterclaims.’” Dkt. 73 at

 5.



                                               8
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 9 of 71 PageID 1226




                              THE PATENTS-IN-SUIT

                              U.S. Patent No. 8,481,985

       25.    The ’985 Patent is titled, “Method and Apparatus for Producing a High

 Level of Disinfection in Air and Surfaces.” See Dkt. 1-1 (the ’985 Patent).

       26.    The ’985 Patent identifies S. Edward Neister as the sole inventor.

       27.    The ’985 Patent does not identify any assignee.

       28.    The ’985 Patent issued on July 9, 2013.

       29.    Upon information and belief, HEO3 is the exclusive licensee of the ’985

 Patent.

       30.    Upon information and belief, Neister owns the ’985 Patent.

                              U.S. Patent No. 8,753,575

       31.    The ’575 Patent is titled, “Method and Apparatus for Sterilizing and

 Disinfecting Air and Surfaces and Protecting a Zone from External Microbial

 Contamination.” See Dkt. 1-2 (the ’575 Patent).

       32.    The ’575 Patent identifies S. Edward Neister as the sole inventor.

       33.    The ’575 Patent does not identify any assignee.

       34.    The ’575 Patent issued on June 17, 2014.

       35.    Upon information and belief, HEO3 is the exclusive licensee of the ’575

 Patent.

       36.    Upon information and belief, Neister owns the ’575 Patent.




                                           9
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 10 of 71 PageID 1227




                              U.S. Patent No. 8,975,605

       37.    The ’605 Patent is titled, “Method and Apparatus for Producing a High

 Level of Disinfection in Air and Surfaces.” See Dkt. 1-3 (the ’605 Patent).

       38.    The ’605 Patent identifies S. Edward Neister as the sole inventor.

       39.    The ’605 Patent does not identify any assignee.

       40.    The ’605 Patent issued on March 10, 2015.

       41.    Upon information and belief, HEO3 is the exclusive licensee of the ’605

 Patent.

       42.    Upon information and belief, Neister owns the ’605 Patent.

                              U.S. Patent No. 9,700,642

       43.    The ’642 Patent is titled, “Method and Apparatus for Sterilizing and

 Disinfecting Air and Surfaces and Protecting a Zone from External Microbial

 Contamination.” See Dkt. 1-4 (the ’642 Patent).

       44.    The ’642 Patent identifies S. Edward Neister as the sole inventor.

       45.    The ’642 Patent does not identify any assignee.

       46.    The ’642 Patent issued on July 11, 2017.

       47.    Upon information and belief, HEO3 is the exclusive licensee of the ’642

 Patent.

       48.    Upon information and belief, Neister owns the ’642 Patent.




                                           10
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 11 of 71 PageID 1228




                              FIRST CAUSE OF ACTION

     Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,481,985
                           (Against All Defendants)

       49.       Healthe realleges and incorporate paragraphs 1–30 as though fully set

 forth herein.

       50.       Upon information and belief, HEO3 and Neister possess rights, title,

 and interest in the ’985 Patent sufficient to have standing to assert claims for

 infringement of the ’985 Patent.

       51.       Healthe has not infringed and does not infringe any valid and/or

 enforceable claim of the ’985 Patent, directly or indirectly, literally or under the

 doctrine of equivalents, by making, using, selling, and/or offering for sale the

 Healthe Products.

       52.       A substantial, immediate, and real controversy exists between Healthe

 and Defendants regarding whether Healthe infringes the ’985 Patent by making,

 using, selling, and/or offering for sale the Healthe Products. A judicial declaration is

 necessary to determine the parties’ respective rights regarding the ’985 Patent.

       53.       Healthe seeks a judgment declaring that Healthe does not infringe,

 either literally or under the doctrine of equivalents, the claims of the ’985 Patent by

 making, using, selling, and/or offering for sale the Healthe Products, either directly

 under 35 U.S.C. § 271(a) or indirectly under 35 U.S.C. §§ 271(b) and (c).




                                            11
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 12 of 71 PageID 1229




       54.      Healthe incorporates by reference the portions of Healthe’s Non-

 Infringement Contentions served on Defendants on March 29, 2021, that relate to

 the ’985 Patent.

       55.      By way of example, as explained below, the Healthe Products do not

 meet the limitations of claim 1 of the ’985 Patent.

       56.      Claim 1 of the ’985 Patent is recited below:

       A disinfecting apparatus comprising:

             a dual-single line lamp comprising:

                three triaxial tubes defining two annuli there between;

                a first gas mixture selected to produce a first narrow wavelength
                    photon emission; and

                a second gas mixture different from the first gas mixture selected
                   to produce a second narrow wavelength photon emission that
                   is different from the first narrow wavelength photon emission;

                a high voltage electrode located on a first tubular surface of one
                   of the three triaxial tubes;

                a ground electrode located on a second tubular surface of one of
                   the three triaxial tubes, the second tubular surface located
                   opposite the two annuli from the first tubular surface; and

             a photon reflector secured in a spaced relationship to the dual-single
                line lamp positioned to direct photons to a zone or surface,
                whereby the disinfecting apparatus produces photons that are
                directed to a selected zone or surface and efficiently destroys or
                deactivates DNA organic bonds and proteins of microorganisms
                when the high voltage electrode is energized.

      The Healthe Entry Product Does Not Infringe Claim 1 of the ’985 Patent

       57.      The Healthe Entry product does not infringe claim 1 of the ’985 Patent.



                                             12
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 13 of 71 PageID 1230




       58.    By way of example, the Healthe Entry product does not use a second

 gas mixture, which is different from the first gas mixture, to produce a second

 narrow wavelength photon emission, which is different from the first narrow

 wavelength photon emission. As is clear from the annotated excerpt below from the

 Healthe Entry specification sheet available on Healthe’s website, the Healthe Entry

 product uses a Far-UVC Emitter to emit Far-UVC light at one narrow wavelength,

 222 nm, and thus does not use a second gas mixture to generate a second narrow

 wavelength photon emission:




 Dkt. 1-11 (Healthe Entry Spec Sheet) at 2.

      The Healthe Space Product Does Not Infringe Claim 1 of the ’985 Patent

       59.    The Healthe Space product does not infringe claim 1 of the ’985 Patent.

       60.    By way of example, the Healthe Space product does not use a second

 gas mixture, which is different from the first gas mixture, to produce a second

 narrow wavelength photon emission, which is different from the first narrow

 wavelength photon emission. As is clear from the annotated excerpt below from the

 Healthe Space specification sheet available on Healthe’s website, the Healthe Space


                                          13
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 14 of 71 PageID 1231




 product uses a Far-UVC Emitter to emit Far-UVC light at one narrow wavelength,

 222 nm, and thus does not use a second gas mixture to generate a second narrow

 wavelength photon emission:




 Dkt. 1-12 (Healthe Space Spec Sheet) at 2.

       The Healthe Air Product Does Not Infringe Claim 1 of the ’985 Patent

       61.    The Healthe Air product does not infringe claim 1 of the ’985 Patent.

       62.    By way of example, the Healthe Air product does not use a first gas

 mixture to produce a first narrow wavelength photon emission. As is clear from the

 annotated excerpt below from the Healthe Air specification sheet available on

 Healthe’s website, the Healthe Air uses light-emitting diode (LED) technology to

 produce UV light, not a gas mixture:




 Dkt. 1-13 (Healthe Air Spec Sheet) at 2.

       63.    The Healthe Air product also does not use a second gas mixture, which

 is different from the first gas mixture, to produce a second narrow wavelength


                                            14
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 15 of 71 PageID 1232




 photon emission, which is different from the first narrow wavelength photon

 emission.   As is clear from the annotated excerpt below from the Healthe Air

 specification sheet available on Healthe’s website, the Healthe Air uses light-emitting

 diode (LED) technology to produce UV light, not a gas mixture:




 Dkt. 1-13 (Healthe Air Spec Sheet) at 2.

     The Healthe Air 2.0 Product Does Not Infringe Claim 1 of the ’985 Patent

       64.    The Healthe Air 2.0 product does not infringe claim 1 of the ’985

 Patent.

       65.    By way of example, the Healthe Air 2.0 product does not use a first gas

 mixture to produce a first narrow wavelength photon emission. As is clear from the

 annotated excerpt below from the Healthe Air 2.0 specification sheet available on

 Healthe’s website, the Healthe Air 2.0 uses only light-emitting diode (LED)

 technology to produce light, not a gas mixture:




                                            15
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 16 of 71 PageID 1233




 Dkt. 1-14 (Healthe Air 2.0 Spec Sheet) at 2.

       66.    The Healthe Air 2.0 product also does not use a second gas mixture,

 which is different from the first gas mixture, to produce a second narrow wavelength

 photon emission, which is different from the first narrow wavelength photon

 emission. As is clear from the annotated excerpt below from the Healthe Air 2.0

 specification sheet available on Healthe’s website, the Healthe Air 2.0 uses only light-

 emitting diode (LED) technology to produce light, not a gas mixture, and thus it

 does not use a second gas mixture:




                                           16
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 17 of 71 PageID 1234




 Dkt. 1-14 (Healthe Air 2.0 Spec Sheet) at 2.

                           SECOND CAUSE OF ACTION

      Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,753,575
                            (Against All Defendants)

        67.    Healthe realleges and incorporate paragraphs 1–24 and 31–36 as though

 fully set forth herein.

        68.    Upon information and belief, HEO3 and Neister possess rights, title,

 and interest in the ’575 Patent sufficient to have standing to assert claims for

 infringement of the ’575 Patent.

        69.    Healthe has not infringed and does not infringe any valid and/or

 enforceable claim of the ’575 Patent, directly or indirectly, literally or under the

 doctrine of equivalents, by making, using, selling, and/or offering for sale the

 Healthe Products.



                                          17
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 18 of 71 PageID 1235




       70.    A substantial, immediate, and real controversy exists between Healthe

 and Defendants regarding whether Healthe infringes the ’575 Patent by making,

 using, selling, and/or offering for sale the Healthe Products. A judicial declaration is

 necessary to determine the parties’ respective rights regarding the ’575 Patent.

       71.    Healthe seeks a judgment declaring that Healthe does not infringe,

 either literally or under the doctrine of equivalents, the claims of the ’575 Patent by

 making, using, selling, and/or offering for sale the Healthe Products, either directly

 under 35 U.S.C. § 271(a) or indirectly under 35 U.S.C. §§ 271(b) and (c).

       72.    Healthe incorporates by reference the portions of Healthe’s Non-

 Infringement Contentions served on Defendants on March 29, 2021, that relate to

 the ’575 Patent.

       73.    By way of example, as explained below, the Healthe Products do not

 meet the limitations of claim 1 of the ’575 Patent.

       74.    Claim 1 of the ’575 Patent is recited below:

       A disinfecting apparatus comprising:

              a source of photons having a wavelength that substantially
                 corresponds to an absorption peak of amino acids or proteins
                 in microorganisms, the wavelength being 222 nm, the source
                 of photons producing a quantity of ozone gas;

              a photon reflector secured in a spaced relationship to the photon
                 source, whereby the apparatus produces photons that are
                 directed to a selected zone or surface;

              an air duct surrounding the photon source;

              a particle removal means in the duct secured in a spaced
                relationship to the photon source; and

                                           18
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 19 of 71 PageID 1236




               wherein the particle removal means is an electrostatic
                 precipitator positioned downstream of an air flow from the
                 source of photons, and constructed and arranged to convert
                 the quantity of ozone into oxygen gas.

      The Healthe Entry Product Does Not Infringe Claim 1 of the ’575 Patent

        75.    The Healthe Entry product does not infringe claim 1 of the ’575 patent.

        76.    By way of example, the Healthe Entry product does not have an air

 duct surrounding the photon source. As is clear from the Healthe Entry sell sheet

 available on Healthe’s website, the Healthe Entry has no air ducts. Rather, it is a

 “Far-UV Sanitizing Entry Gate” that uses UVC light to “reduc[e] microbes on

 clothing and personal belongings as people enter a space.” Dkt. 1-15 (Healthe Entry

 Sell Sheet) at 1.




                                           19
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 20 of 71 PageID 1237




 Dkt. 1-15 (Healthe Entry Sell Sheet) at 1.

       77.    The Healthe Entry product also does not contain particle removal

 means. As is clear from the Healthe Entry sell sheet available on Healthe’s website,

 the Healthe Entry does not filter air, rather it is a “Far-UV Sanitizing Entry Gate”

 that uses UVC light to “reduc[e] microbes on clothing and personal belongings as

 people enter a space.” Dkt. 1-15 (Healthe Entry Sell Sheet) at 1. Likewise, the

 Healthe Entry product does not contain an electrostatic precipitator serving as

 particle removal means and does not contain particle removal means arranged to

 convert a quantity ozone generated by the source of photons into oxygen gas.

                                              20
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 21 of 71 PageID 1238




         The Healthe Space Product Does Not Infringe Clam 1 of the ’575 Patent

          78.   The Healthe Space product does not infringe claim 1 of the ’575 Patent.

          79.   By way of example, the Healthe Space product does not have an air

 duct surrounding the photon source. As is clear from the Healthe Space sell sheet

 available on Healthe’s website, the Healthe Space has no air ducts. Rather it is “a

 passive and continuous method to sanitize air and surfaces in occupied spaces” using

 “222 nanometer light to inactivate microbes.” Dkt. 1-16 (Healthe Space Sell Sheet)

 at 1.




 Dkt. 1-16 (Healthe Space Sell Sheet) at 1.

          80.   The Healthe Space product also does not contain particle removal

 means. As is clear from the Healthe Space sell sheet available on Healthe’s website,

 the Healthe Space does not filter air, rather it is “a passive and continuous method to

 sanitize air and surfaces in occupied spaces” using “222 nanometer light to inactivate
                                           21
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 22 of 71 PageID 1239




 microbes.” Dkt. 1-16 (Healthe Space Sell Sheet) at 1. Likewise, the Healthe Space

 product does not contain an electrostatic precipitator serving as particle removal

 means and does not contain particle removal means arranged to convert a quantity

 of ozone generated by the source of photons into oxygen gas. See Dkt. 1-12 (Healthe

 Space Spec Sheet).

       The Healthe Air Product Does Not Infringe Claim 1 of the ’575 Patent

       81.    The Healthe Air product does not infringe claim 1 of the ’575 Patent.

       82.    By way of example, the Healthe Air product does not have a source of

 photons having a wavelength that substantially corresponds to an absorption peak of

 amino acids or proteins in microorganisms, the wavelength being 222 nm. As is

 clear from the Healthe Air specification sheet available on Healthe’s website, the

 Healthe Air does not contain a source of photons having a wavelength of 222 nm.

 As shown in the annotated excerpt of the specification sheet below, the Healthe Air

 produces UV light with peak wavelengths of 275 nm and 365 nm:




 Dkt. 1-13 (Healthe Air Spec Sheet) at 2.

       83.    The Healthe Air product also does not contain an electrostatic

 precipitator serving as particle removal means. As is clear from the Healthe Air

 specification sheet available on Healthe’s website and shown in the annotated


                                            22
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 23 of 71 PageID 1240




 excerpt below, the Healthe Air uses a “HEPA-Carbon Activated Filter” to remove

 particles from the air, not an electrostatic precipitator:




 Dkt. 1-13 (Healthe Air Spec Sheet) at 2.

     The Healthe Air 2.0 Product Does Not Infringe Claim 1 of the ’575 Patent

        84.    The Healthe Air 2.0 product does not infringe claim 1 of the ’575

 Patent.

        85.    By way of example, the Healthe Air 2.0 product does not have a source

 of photons having a wavelength that substantially corresponds to an absorption peak

 of amino acids or proteins in microorganisms, the wavelength being 222 nm. As is

 clear from the Healthe Air 2.0 specification sheet available on Healthe’s website, the

 Healthe Air 2.0 does not contain a source of photons having a wavelength of 222

 nm. As shown in the annotated excerpt of the specification sheet below, the Healthe

 Air 2.0 produces UV light with a peak wavelength of 265 nm:




 Dkt. 1-14 (Healthe Air 2.0 Spec Sheet) at 2.



                                             23
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 24 of 71 PageID 1241




        86.    The Healthe Air 2.0 product also does not contain an electrostatic

 precipitator serving as particle removal means. As is clear from the Healthe Air 2.0

 specification sheet available on Healthe’s website and shown in the annotated

 excerpt below, the Healthe Air 2.0 uses a “HEPA-Carbon Activated Filter” to

 remove particles for the air, not an electrostatic precipitator:




 Dkt. 1-14 (Healthe Air 2.0 Spec Sheet) at 2.

                             THIRD CAUSE OF ACTION

      Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,975,605
                            (Against All Defendants)

        87.    Healthe realleges and incorporate paragraphs 1–24 and 37–42 as though

 fully set forth herein.

        88.    Upon information and belief, HEO3 and Neister possess rights, title,

 and interest in the ’605 Patent sufficient to have standing to assert claims for

 infringement of the ’605 Patent.

        89.    Healthe has not infringed and does not infringe any valid and/or

 enforceable claim of the ’605 Patent, directly or indirectly, literally or under the

 doctrine of equivalents, by making, using, selling, and/or offering for sale the

 Healthe Products.


                                             24
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 25 of 71 PageID 1242




       90.    A substantial, immediate, and real controversy exists between Healthe

 and Defendants regarding whether Healthe infringes the ’605 Patent by making,

 using, selling, and/or offering for sale the Healthe Products. A judicial declaration is

 necessary to determine the parties’ respective rights regarding the ’605 Patent.

       91.    Healthe seeks a judgment declaring that Healthe does not infringe,

 either literally or under the doctrine of equivalents, the claims of the ’605 Patent by

 making, using, selling, and/or offering for sale the Healthe Products, either directly

 under 35 U.S.C. § 271(a) or indirectly under 35 U.S.C. §§ 271(b) and (c).

       92.    Healthe incorporates by reference the portions of Healthe’s Non-

 Infringement Contentions served on Defendants on March 29, 2021, that relate to

 the ’605 Patent.

       93.    By way of example, as explained below, the Healthe Products do not

 meet the limitations of claim 1 of the ’605 Patent.

       94.    Claim 1 of the ’605 Patent is recited below

       A process for destroying or deactivating the DNA organic bonds and
         proteins of microorganisms comprising the steps of:

              generating photons of at least two single line wavelengths from a
                 non-coherent light source selected from the group consisting
                 of at least two wavelengths being of 222 nm, 254 nm, and 282
                 nm;

              directing the photons to a substance to be disinfected, whereby
                 the photons destroy or deactivate the DNA organic bonds and
                 proteins of microorganisms;

              exposing the surface to be disinfected to the generated photons of
                 at least two wavelengths, wherein the exposing achieves a


                                           25
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 26 of 71 PageID 1243




                 ninety percent kill of microorganisms in a time period of less
                 than one second.

      The Healthe Entry Product Does Not Infringe Claim 1 of the ’605 Patent

       95.    The Healthe Entry product does not infringe claim 1 of the ’605 Patent.

       96.    By way of example, the Healthe Entry product does not generate

 photons of at least two single line wavelengths selected from the group consisting of

 222 nm, 254 nm, and 282 nm. As is clear from the Healthe Entry specification sheet

 available on Healthe’s website and the annotated excerpt below, the Healthe Entry

 generates light at one narrow wavelength: 222 nm.




 Dkt. 1-11 (Healthe Entry Spec Sheet) at 2.

      The Healthe Space Product Does Not Infringe Claim 1 of the ’605 Patent

       97.    The Healthe Space product does not infringe claim 1 of the ’605 Patent.

       98.    By way of example, the Healthe Space product does not generate

 photons of at least two single line wavelengths selected from the group consisting of

 222 nm, 254 nm, and 282 nm. As is clear from the Healthe Space specification sheet

 available on Healthe’s website and the annotated excerpts below, the Healthe Space




                                          26
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 27 of 71 PageID 1244




 product generates Far-UVC light having a narrow wavelength of 222 nm and uses

 Standard White LEDs to generate light having a peak wavelength at 435 nm:




 Dkt. 1-12 (Healthe Space Spec Sheet) at 2.

       The Healthe Air Product Does Not Infringe Claim 1 of the ’605 Patent

       99.    The Healthe Air product does not infringe claim 1 of the ’605 Patent.

       100. By way of example, the Healthe Air product does not generate photons

 of at least two single line wavelengths selected from the group consisting of 222 nm,

 254 nm, and 282 nm. As is clear from the Healthe Air specification sheet available

 on Healthe’s website and the annotated excerpt below, the Healthe Air generates UV

 light with peak wavelengths of 275 nm and 365 nm:




                                          27
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 28 of 71 PageID 1245




 Dkt. 1-13 (Healthe Air Spec Sheet) at 2.

     The Healthe Air 2.0 Product Does Not Infringe Claim 1 of the ’605 Patent

          101. The Healthe Air 2.0 product does not infringe claim 1 of the ’605

 Patent.

          102. By way of example, the Healthe Air 2.0 product does not generate

 photons of at least two single line wavelengths selected from the group consisting of

 222 nm, 254 nm, and 282 nm. As is clear from the Healthe Air 2.0 specification sheet

 available on Healthe’s website and the annotated excerpt below, the Healthe Air 2.0

 generates UV light with a peak wavelength of 265 nm:




 Dkt. 1-14 (Healthe Air 2.0 Spec Sheet) at 2.

   The Healthe Wand Pro Product Does Not Infringe Claim 1 of the ’605 Patent.

          103. The allegations of paragraphs 1–24 and 37–42 are incorporated as

 though fully set forth herein. The allegations of paragraphs 1–22, 35–40, and 83–97

 of Healthe’s original Complaint (Dkt. 1) are incorporated as though fully set forth

 herein


          104. The Third Cause of Action in Healthe’s original Complaint sought a

 judgment declaring that Healthe does not infringe, either literally or under the

 doctrine of equivalents, the claims of the ’605 Patent by making, using, selling,

                                            28
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 29 of 71 PageID 1246




 and/or offering for sale the Healthe EntryTM, Healthe SpaceTM, Healthe AirTM, or

 Healthe Air 2.0TM, either directly under 35 U.S.C. § 271(a) or indirectly under 35

 U.S.C. §§ 271(b) and (c). See Dkt. 1 ¶ 87.


       105. Defendants’ Counterclaims accuse Healthe of infringing claims of the

 ’605 Patent by, inter alia, making, using, selling, offering for sale in the United States,

 and/or importing into the United States the Healthe Wand ProTM. See Dkt. 41 ¶ 44.

 Thus, a substantial, immediate, and real controversy exists between Healthe and

 Defendants regarding whether Healthe infringes the ’605 Patent by making, using,

 selling, and/or offering for sale the Healthe Wand ProTM.


       106. Healthe has not infringed and does not infringe any valid and/or

 enforceable claim of the ’605 Patent, directly or indirectly, literally or under the

 doctrine of equivalents, by making, using, selling, and/or offering for sale the

 Healthe Wand ProTM.


       107. By way of example, as explained below and as further explained in

 Healthe’s Non-Infringement Contentions served on Defendants on March 29, 2021,

 the Healthe Wand ProTM does not meet the limitations of claim 1 of the ’605 Patent.

       108. Claim 1 of the ’605 Patent is recited below:

       A process for destroying or deactivating the DNA organic bonds and
         proteins of microorganisms comprising the steps of:

              generating photons of at least two single line wavelengths from a
                 non-coherent light source selected from the group consisting


                                              29
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 30 of 71 PageID 1247




                 of at least two wavelengths being of 222 nm, 254 nm, and 282
                 nm;

              directing the photons to a substance to be disinfected, whereby
                 the photons destroy or deactivate the DNA organic bonds and
                 proteins of microorganisms;

              exposing the surface to be disinfected to the generated photons of
                 at least two wavelengths, wherein the exposing achieves a
                 ninety percent kill of microorganisms in a time period of less
                 than one second.

       109. The Healthe Wand ProTM product does not infringe claim 1 of the ’605

 Patent.

       110. By way of example, the Healthe Wand ProTM product does not generate

 photons of at least two single line wavelengths selected from the group consisting of

 222 nm, 254 nm, and 282 nm.           As is clear from the Healthe Wand ProTM

 specification sheet available on Healthe’s website and attached to Defendants’

 Counterclaims (see Dkt. 41-1 at Page 96 of 103), which is excerpted below, the

 Healthe Wand ProTM generates light at one narrow peak wavelength: 222 nm.




 Dkt. 41-1 at Page 97 of 103.

       111. Healthe seeks a judgment declaring that Healthe does not infringe,

 either literally or under the doctrine of equivalents, the claims of the ’605 Patent by

 making, using, selling, and/or offering for sale the Healthe Wand ProTM, either

 directly under 35 U.S.C. § 271(a) or indirectly under 35 U.S.C. §§ 271(b) and (c).

                                           30
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 31 of 71 PageID 1248




                           FOURTH CAUSE OF ACTION

     Declaratory Judgment of Non-Infringement of U.S. Patent No. 9,700,642
                           (Against All Defendants)

       112. Healthe realleges and incorporates paragraphs 1–24 and 43–48 as

 though fully set forth herein.

       113. Upon information and belief, HEO3 and Neister possess rights, title,

 and interest in the ’642 Patent sufficient to have standing to assert claims for

 infringement of the ’642 Patent.

       114. Healthe has not infringed and does not infringe any valid and/or

 enforceable claim of the ’642 Patent, directly or indirectly, literally or under the

 doctrine of equivalents, by making, using, selling, and/or offering for sale the

 Healthe Products.

       115. A substantial, immediate, and real controversy exists between Healthe

 and Defendants regarding whether Healthe infringes the ’642 Patent by making,

 using, selling, and/or offering for sale the Healthe Products. A judicial declaration is

 necessary to determine the parties’ respective rights regarding the ’642 Patent.

       116. Healthe seeks a judgment declaring that Healthe does not infringe,

 either literally or under the doctrine of equivalents, the claims of the ’642 Patent by

 making, using, selling, and/or offering for sale the Healthe Products, either directly

 under 35 U.S.C. § 271(a) or indirectly under 35 U.S.C. §§ 271(b) and (c).




                                           31
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 32 of 71 PageID 1249




       117. Healthe incorporates by reference the portions of Healthe’s Non-

 Infringement Contentions served on Defendants on March 29, 2021, that relate to

 the ’642 Patent.

       118. By way of example, as explained below, Healthe’s Accused Products do

 not meet the limitations of claim 12 of the ’642 Patent.

       119. Claim 12 of the ’642 Patent is recited below:

       A process for destroying a DNA or RNA of a microorganism on a
         substance or surface comprising the steps of:

              generating photons of at least two single line wavelengths
                 corresponding to a peak absorption wavelength of DNA or
                 RNA, the at least two single line wavelengths being at least
                 two of 222 nm, 254 nm and 282 nm; and

              directing the photons to the substance or surface to be
                 disinfected, whereby the photons are selected to destroy a
                 plurality of chemical bonds within the DNA or RNA of the
                 microorganisms.

     The Healthe Entry Product Does Not Infringe Claim 12 of the ’642 Patent

       120. The Healthe Entry product does not infringe claim 12 of the ’642

 Patent.

       121. By way of example, the Healthe Entry product does not generate at

 least two single line wavelengths being at least two of 222 nm, 254 nm, and 282 nm.

 As is clear from the Healthe Entry specification sheet available on Healthe’s website

 and the annotated excerpt below, the Healthe Entry product generates light at one

 narrow wavelength: 222 nm.




                                           32
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 33 of 71 PageID 1250




 Dkt. 1-11 (Healthe Entry Spec Sheet) at 2.

     The Healthe Space Product Does Not Infringe Claim 12 of the ’642 Patent

       122. The Healthe Space product does not infringe claim 12 of the ’642

 Patent.

       123. By way of example, the Healthe Space product does not generate at

 least two single line wavelengths being at least two of 222 nm, 254 nm, and 282 nm.

 As is clear from the Healthe Space specification sheet available on Healthe’s website

 and the annotated excerpt below, the Healthe Space product generates Far-UVC

 light having a narrow wavelength of 222 nm and uses Standard White LEDs to

 generate light having a peak wavelength at 435 nm:




                                          33
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 34 of 71 PageID 1251




       Dkt. 1-12 (Healthe Space Spec Sheet) at 2.

      The Healthe Air Product Does Not Infringe Claim 12 of the ’642 Patent

       124. The Healthe Air product does not infringe claim 12 of the ’642 Patent.

       125. By way of example, the Healthe Air product does not generate at least

 two single line wavelengths being at least two of 222 nm, 254 nm, and 282 nm. As is

 clear from the Healthe Air specification sheet available on Healthe’s website and the

 annotated excerpt below, the Healthe Air generates UV light with peak wavelengths

 of 275 nm and 365 nm:




 Dkt. 1-13 (Healthe Air Spec Sheet) at 2.

    The Healthe Air 2.0 Product Does Not Infringe Claim 12 of the ’642 Patent

       126. The Healthe Air 2.0 product does not infringe claim 12 of the ’642

 Patent.

       127. By way of example, the Healthe Air 2.0 product does not generate at

 least two single line wavelengths being at least two of 222 nm, 254 nm, and 282 nm.
                                            34
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 35 of 71 PageID 1252




 As is clear from the Healthe Air 2.0 specification sheet available on Healthe’s

 website and the annotated excerpt, the Healthe Air 2.0 generates UV light with a

 peak wavelength of 265 nm:




 Dkt. 1-13 (Healthe Air 2.0 Spec Sheet) at 2.

   The Healthe Wand Pro Product Does Not Infringe Claim 12 of the ’642 Patent

       128. The allegations of paragraphs 1–48 are incorporated as though fully set

 forth herein. The allegations of paragraphs 1–22, 41–46, and 98–113 of Healthe’s

 original Complaint (Dkt. 1) are also incorporated as though fully set forth herein.


       129. The Fourth Cause of Action in Healthe’s original Complaint (Dkt. 1)

 sought a judgment declaring that Healthe does not infringe, either literally or under

 the doctrine of equivalents, the claims of the ’642 Patent by making, using, selling,

 and/or offering for sale the Healthe EntryTM, Healthe SpaceTM, Healthe AirTM, or

 Healthe Air 2.0TM, either directly under 35 U.S.C. § 271(a) or indirectly under 35

 U.S.C. §§ 271(b) and (c). See Dkt. 1 ¶ 102.


       130. Defendants’ Counterclaims accuse Healthe of infringing claims of the

 ’642 Patent by, inter alia, making, using, selling, offering for sale in the United States,

 and/or importing into the United States the Healthe Wand ProTM. See Dkt. 41 ¶ 58.


                                             35
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 36 of 71 PageID 1253




 Thus, a substantial, immediate, and real controversy exists between Healthe and

 Defendants regarding whether Healthe infringes the ’642 Patent by making, using,

 selling, and/or offering for sale the Healthe Wand ProTM.


       131. Healthe has not infringed and does not infringe any valid and/or

 enforceable claim of the ’642 Patent, directly or indirectly, literally or under the

 doctrine of equivalents, by making, using, selling, and/or offering for sale the

 Healthe Wand ProTM.


       132. By way of example, as explained below and as further explained in

 Healthe’s Non-Infringement Contentions served on Defendants on March 29, 2021,

 the Healthe Wand ProTM does not meet the limitations of claim 12 of the ’642 Patent.

       133. Claim 12 of the ’642 Patent is recited below:

       A process for destroying a DNA or RNA of a microorganism on a
         substance or surface comprising the steps of:

              generating photons of at least two single line wavelengths
                 corresponding to a peak absorption wavelength of DNA or
                 RNA, the at least two single line wavelengths being at least
                 two of 222 nm, 254 nm and 282 nm; and

              directing the photons to the substance or surface to be
                 disinfected, whereby the photons are selected to destroy a
                 plurality of chemical bonds within the DNA or RNA of the
                 microorganisms.

       134. The Healthe Wand ProTM product does not infringe claim 12 of the ’642

 Patent.

       135. By way of example, the Healthe Wand ProTM product does not generate

 at least two single line wavelengths being at least two of 222 nm, 254 nm, and 282
                                          36
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 37 of 71 PageID 1254




 nm.     As is clear from the Healthe Wand ProTM specification sheet available on

 Healthe’s website and attached to Defendants’ Counterclaims (see Dkt. 41-1 at Page

 96 of 103), which is excerpted below, the Healthe Wand ProTM generates light at one

 narrow peak wavelength: 222 nm.




 Dkt. 41-1 at Page 97 of 103.

       136. Healthe seeks a judgment declaring that Healthe does not infringe,

 either literally or under the doctrine of equivalents, the claims of the ’642 Patent by

 making, using, selling, and/or offering for sale the Healthe Wand ProTM, either

 directly under 35 U.S.C. § 271(a) or indirectly under 35 U.S.C. §§ 271(b) and (c).


                             FIFTH CAUSE OF ACTION

          Declaratory Judgment of Invalidity of U.S. Patent No. 8,975,605
                            (Against All Defendants)

       137. The allegations of paragraphs 1–24 and 37–42 are incorporated as

 though fully set forth herein.


       138. Defendants’ Counterclaims accuse Healthe of infringing claims of the

 ’605 Patent by, inter alia, making, using, selling, offering for sale in the United States,

 and/or importing into the United States the Healthe EntryTM, the Healthe SpaceTM,

 and the Healthe Wand ProTM. See Dkt. 41 ¶ 44. Thus, a substantial, immediate, and


                                             37
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 38 of 71 PageID 1255




 real controversy exists between Healthe and Defendants regarding whether the

 claims of the ’605 Patent are valid.


       139. The claims of the ’605 Patent are invalid because they fail to comply

 with one or more sections of Title 35 of the United States Code, including, without

 limitation, 35 U.S.C. §§ 101, 102, 103, and/or 112, including as set forth in Healthe’s

 Invalidity Contentions served on Defendants on March 29, 2021. Healthe is

 therefore entitled to a declaration that the claims of the ’605 Patent are invalid.


                             SIXTH CAUSE OF ACTION

          Declaratory Judgment of Invalidity of U.S. Patent No. 9,700,642
                            (Against All Defendants)

       140. The allegations of paragraphs 1–24 and 43–48 are incorporated as

 though fully set forth herein.


       141. Defendants’ Counterclaims accuse Healthe of infringing claims of the

 ’642 Patent by, inter alia, making, using, selling, offering for sale in the United States,

 and/or importing into the United States the Healthe EntryTM, the Healthe SpaceTM,

 and the Healthe Wand ProTM. See Dkt. 41 ¶ 58. Thus, a substantial, immediate, and

 real controversy exists between Healthe and Defendants regarding whether the

 claims of the ’642 Patent are valid.


       142. The claims of the ’642 Patent are invalid because they fail to comply

 with one or more sections of Title 35 of the United States Code, including, without



                                             38
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 39 of 71 PageID 1256




 limitation, 35 U.S.C. §§ 101, 102, 103, and/or 112, including as set forth in Healthe’s

 Invalidity Contentions served on Defendants on March 29, 2021.


       143. Healthe is therefore entitled to a declaration that the claims of the ’642

 Patent are invalid.


                           SEVENTH CAUSE OF ACTION

  Declaratory Judgment of Unenforceability of U.S. Patent No. 9,700,642 and U.S.
                 Patent No. 8,753,575 Due to Inequitable Conduct

                                  (Against All Defendants)

       144. The allegations of paragraphs 1–24 and 43–48 are incorporated as

 though fully set forth herein.


       145. Defendants’ Counterclaims accuse Healthe of infringing claims of the

 ’642 Patent by, inter alia, making, using, selling, offering for sale in the United States,

 and/or importing into the United States the Healthe EntryTM, the Healthe SpaceTM,

 and the Healthe Wand ProTM. See Dkt. 41 ¶ 58. Thus, a substantial, immediate, and

 real controversy exists between Healthe and Defendants regarding whether the

 claims of the ’642 Patent are unenforceable due to inequitable conduct.


       146. As alleged above, a substantial, immediate, and real controversy exists

 between Healthe and Defendants regarding whether Healthe infringes the ’575

 Patent by making, using, selling, and/or offering for sale the Healthe Products. A

 judicial declaration is necessary to determine whether the claims of the ’575 Patent

 are enforceable.
                                             39
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 40 of 71 PageID 1257




       147. The ’642 Patent and the ’575 Patent are unenforceable due to

 inequitable conduct of the patent applicant, Neister, who committed affirmative acts

 of egregious misconduct during the prosecution of the application that resulted in the

 ’642 Patent and the ’575 Patent.


       148. The ’642 Patent is a continuation-in-part of U.S. Patent Application

 No. 11/831,667 (the “’667 Application”), which issued as U.S. Patent No. 8,753,575

 (i.e., the ’575 Patent). See Dkt. 1-4 (’642 Patent) at Related U.S. Application Data.


       149. During the prosecution of the ’667 Application, the Examiner,

 Christopher Vandeusen, issued a Final Rejection on February 4, 2011, rejecting then-

 pending claims under 35 U.S.C. § 103(a) as being unpatentable over, inter alia, the

 Ressler reference (i.e., U.S. Patent Application Publication No. 2005/0173652). See

 generally, Dkt. 52-1 (’575 Patent Prosecution History, 02/04/2011 Final Rejection).

 The Examiner noted that Ressler “teaches a disinfecting apparatus comprising: a

 source of photons having a wavelength that substantially corresponds to an

 absorption peak of amino acids or proteins in microorganisms, the wavelength being

 at least one of 222 nm and 282 nm … wherein the source of photons is an excimer

 lamp discharge … and wherein the source of photons is a NUV lamp discharge … in

 order to provide an appropriate photon source for disinfection.” Id. at 4–5.


       150. In response to the February 4, 2011 Final Rejection, Neister submitted

 “a 37 C.F.R. 1.131 declaration herewith to antedate Ressler” (see Dkt. 52-2,


                                           40
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 41 of 71 PageID 1258




 “Declaration”), which Neister represented “provides evidence of conception and

 actual reduction to practice prior to the provisional application filing date of Ressler

 on February 11, 2004.” Dkt 52-2 (04/04/2011 Applicant Response to 02/04/2011

 Office Action) at 5. In his Declaration, Neister declared, in part:


       2     Prior to February 11, 2004, the inventive subject matter shown in
       Figures 1–15, described in the application, and claimed in the
       corresponding claims of the present application was completed and
       reduced to practice in the United States as evidence by the following:

       a.     Prior to February 11, 2004, having earlier conceived the subject
       matter in the United States, I made the research and invention
       summary shown in Exhibit A (3 Pages). Exhibit A describes the
       claimed apparatus. This disclosure is an internal report to the Board of
       Directors at Powerspan Corp., and includes discussions and
       descriptions of a disinfecting apparatus and potential uses for the
       device, targeting at least wavelengths at one of 222 nm and 282 nm, and
       noting that the apparatus efficiently destroys microorganisms.

       b.     The subject matter of the present application was actually
       reduced to practice prior to February 11, 2004. Exhibit A (3 Pages) and
       Exhibit B (2 Pages) describe the results of testing of the subject of the
       present application, and Exhibits C-E (1 Page each) show photographs
       of different views of the subject of the present application that were
       taken before February 11, 2004.

       c.     Exhibit A describes the claimed apparatus. This disclosure is an
       internal report to the Board of Directors at Powerspan Corp., and
       makes note of testing performed at the University of New Hampshire of
       the subject matter of the present invention.

       d.     Exhibit B describes the claimed apparatus. This disclosure is an
       internal report to the Board of Directors at Powerspan Corp., and
       includes details of testing of the subject matter of the present application
       carried out at the University of New Hampshire.

                                      *      *     *

       3.   I further declare that all statements made herein of my own
       knowledge are true and that all statements made on information and

                                            41
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 42 of 71 PageID 1259




       belief are believed to be true, and further that these statements are made
       with the knowledge that willful false statements and the like are
       punishable by fine or imprisonment or both, under Section 1001 of Title
       18 of the United States Code, and that such willful false statements may
       jeopardize the validity of this application and any patent issuing
       thereon.

 Id. at 04/04/2011 Declaration.


       151. Although Neister attempted to use his Declaration and the exhibits

 attached thereto as evidence of conception and reduction to practice of the claimed

 invention(s) in order to antedate the Ressler reference’s provisional application filing

 date of February 11, 2004, Neister’s Declaration does not state the date(s) of the

 testing referenced therein and does not state the date(s) that the internal reports

 attached as Exhibits A and B to his Declaration were created and submitted. Rather,

 the dates of the internal reports and the testing appear to have been redacted.


       152. Below are highlighted excerpts from the memorandum attached as

 Exhibit A to Neister’s Declaration showing redactions of what, upon information

 and belief, appear to be the date of the memorandum and the date(s) of the testing

 described therein:




                                           42
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 43 of 71 PageID 1260




 Id. at 11-12 (Ex. A to 04/04/2011 Declaration).


       153. In addition, below are highlighted excerpts from the memorandum

 attached as Exhibit B to Neister’s Declaration showing redactions of what appear to

 be the date of the memorandum and the dates of the testing described therein:




                                          43
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 44 of 71 PageID 1261




                                      44
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 45 of 71 PageID 1262




 Id. at Ex. B to 04/04/2011 Declaration.


       154. The ’667 Application was filed on July 31, 2007, and claims priority to

 U.S. Provisional Patent Application No. 60/593,626 (the “’626 Provisional

 Application”), which was filed on January 31, 2005. See Dkt. 1-2 (’575 Patent) at

 Cover and 11/11/2014 Certificate of Correction (correcting the Related U.S.

 Application Data section of the ’575 Patent to include the related applications,

 including the ’626 Provisional Application).




                                           45
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 46 of 71 PageID 1263




         155. To be patent eligible, the purported invention claimed in the ’667

 Application cannot have been publicly disclosed more than one year prior to its

 effective filing date––i.e., January 31, 2004. Yet, Neister’s April 4, 2011 Declaration

 asserts that “[p]rior to February 11, 2004” the purported invention claimed in the

 ’667 Application “was completed and reduced to practice in the United States as

 evidenced by” the “research and invention summary shown in Exhibit A” that was

 “made” prior to February 11, 2005 and cites Exhibits A and B as evidence that “[t]he

 subject matter of the [’667 Application] was actually reduced to practice prior to

 February 11, 2004.”      Dkt. 52-2 at 8 (¶ 2 of 04/04/2011 Declaration).            The

 memoranda or research summaries attached as Exhibits A and B to the Declaration

 also reference testing that was performed on the purported invention at the

 University of New Hampshire and elsewhere, as well as discussions with third

 parties regarding the claimed invention. Upon information and belief, these acts were

 not all performed in the 11-day period between January 31, 2004 and February 11,

 2004.


         156. During discovery, Healthe requested the unredacted versions of the two

 memoranda attached as Exhibits A and B. The unredacted versions of these

 memoranda lay bare Neister’s blatant fraud on the Patent Office: by statute, Neister’s

 purported invention claimed in the ’667 Application and all subsequently issuing

 patents is not patent eligible if the purported invention was publicly disclosed prior to

 January 31, 2004, one year before the filing date of the provisional application to

                                            46
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 47 of 71 PageID 1264




 which the ’667 Application claims priority. See Dkt. 1-2 at cover; see also 35 U.S.C.

 §102(b) (one-year limitation). Neister’s submitted memoranda––which Neister

 declared under oath “provide[] evidence of conception and actual reduction to

 practice”––reference testing of and discussions about the purported inventions with

 numerous third parties, several years in advance of the 2005 priority date claimed by

 Neister. Thus, Neister’s blatant attempt to hide these invalidating disclosures by

 redacting dates from the very documents he submitted in order to antedate prior art

 constituted inequitable conduct.


       157. As a patent applicant, Neister had a duty of candor to the United States

 Patent and Trademark Office under 37 C.F.R. § 1.56. Upon information and belief,

 Neister purposefully violated that duty of candor during the prosecution of the ’667

 Application.


       158. Upon information and belief, Neister’s April 4, 2011 Declaration, the

 exhibits attached thereto, and the testing and discussions with third parties of the UV

 light disinfection technology described therein evidence the fact that the purported

 invention claimed in the ’667 Application was publicly disclosed more than one year

 before the ’667 Application’s effective filing date of January 31, 2005. If true, this

 renders the invention claimed in the ’667 Application not patent eligible under 35

 U.S.C. § 102(b) (Pre-America Invents Act). Moreover, upon information and belief,

 Neister attempted to deceive the United States Patent and Trademark Office and

 conceal the invalidity of the ’667 Application by redacting the dates of the

                                           47
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 48 of 71 PageID 1265




 memoranda attached as Exhibits A and B to his Declaration and the dates of the

 testing discussed therein. If true, this constitutes an affirmative act of egregious

 misconduct amounting to inequitable conduct.


       159. The ’575 Patent issued from the ’667 Application. Thus, Neister’s

 inequitable conduct during the prosecution of the ’667 Application renders the ’575

 Patent unenforceable. Because the ’642 Patent is a continuation-in-part of the ’667

 Application, Neister’s inequitable conduct relating to the ’667 Application renders

 the ’642 Patent unenforceable.


                            EIGHTH CAUSE OF ACTION

  Declaratory Judgment of Unenforceability of U.S. Patent No. 9,700,642 Due to
                                Patent Misuse

                                  (Against All Defendants)

       160. The allegations of paragraphs 1–24 and 43–48 are incorporated as

 though fully set forth herein.


       161. Defendants’ Counterclaims accuse Healthe of infringing claims of the

 ’642 Patent by, inter alia, making, using, selling, offering for sale in the United States,

 and/or importing into the United States the Healthe EntryTM, the Healthe SpaceTM,

 and the Healthe Wand ProTM. See Dkt. 41 ¶ 58. Thus, a substantial, immediate, and

 real controversy exists between Healthe and Defendants regarding whether the

 claims of the ’642 Patent are unenforceable due to patent misuse.




                                             48
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 49 of 71 PageID 1266




       162. The ’642 Patent is unenforceable due to patent misuse by Defendants,

 who improperly sought to extend the scope of the ’642 Patent’s claims and/or who

 asserted the ’642 Patent in bad-faith, knowing it to be invalid and/or unenforceable.


       163. In November 2020, John Neister, the President of HEO3, sent a letter

 to one of Healthe’s customers located in this District. That letter asserted, inter alia,

 that “HEO3 LLC, is the exclusive licensee of a number of patents and patent

 applications owned by S. Edward Neister relating to Far-UVC disinfection

 technology” and that “S. Edward Neister is the legal owner of U.S. Patent Nos.

 9,700,642, 8,975,605, 8,481,985, and 8,753,575 … as well as another pending patent

 application published as US2017/0304472.”           The letter then referenced “the

 description of the Healthe EntryTM, the Healthe SpaceTM & Healthe AirTM products

 on the manufacturer’s website at https://healtheinc.com/” (i.e., Healthe’s website)

 and threatened that “[t]his appears to read on technologies that are potentially

 covered by Mr. Neister’s patents” and that “[p]atents can be asserted against users of

 infringing products in addition to those who make, sell, and offer for sale.” The letter

 then requested that Healthe’s customer “inform us as to how you plan to proceed

 with your purchased Healthe EntryTM, the Healthe SpaceTM & Healthe AirTM

 products” and further threatened that “[w]e are very interested in protecting our

 rights and would like to prevent any potential market interference or other issues

 before it is too late.” The letter also asked that Healthe’s customer “get back to me in




                                            49
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 50 of 71 PageID 1267




 regards to your intentions within twenty (20) days.”    Healthe’s customer informed

 Healthe of HEO3’s letter.


       164. On November 22, 2020, counsel for Healthe sent a letter to HEO3’s

 counsel, advising HEO3 that its patent-infringement allegations were baseless and

 were damaging to Healthe and its business. Healthe demanded that HEO3, Neister,

 and any related entities immediately cease and desist from making these baseless

 infringement claims to Healthe’s customers and threatening known customers with

 infringement actions. See Dkt. 41-7.

       165. On the very next day, November 23, 2020, despite Healthe’s letter,

 HEO3’s President, John Neister, sent an email threatening a different Healthe

 customer.    This email asserted that “our company, HEO3 LLC (dba Far-UV

 Sterilray), is the exclusive licensee of a number of patents and patent applications

 owned by S. Edward Neister relating to Far-UVC disinfection technology” and that

 “S. Edward Neister is the legal owner of U.S. Patent Nos. 9,700,642, 8,975,605,

 8,481,985, and 8,753,575 … as well another pending patent application published as

 US2017/0304472.” The letter then threatened that “[t]he purpose of this letter is to

 inform you that these listed patents and pending patent relate to some of the features

 incorporated into Healthe's 222nm products,” that “[w]e understand that you have

 recently purchased this product and are using it in public,” and, to underscore

 HEO3’s threat, that “[p]atents can be asserted against users of infringing products in

 addition to those who make, sell, and offer for sale.” The letter also referenced “the

                                          50
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 51 of 71 PageID 1268




 description     of   the     Far-UVC     222nm downlights & Healthe       Space      on   the

 manufacturer’s website.” The letter then requested that Healthe’s customer “inform

 us   as   to    how        you   plan   to    proceed    with   your   purchased Far-UVC

 222nm downlights products” and further threatened that “[w]e are very interested in

 protecting our rights and would like to prevent any potential market interference or

 other issues before it is too late.” The letter further asked that Healthe’s customer

 “get back to me in regards to your intentions within twenty (20) days.” Healthe’s

 customer informed Healthe of HEO3’s email.


       166. Upon        information      and    belief,   Defendants    have   sent    similar

 correspondence to at least two other customers of Healthe.


       167. Defendants’ correspondence to Healthe’s customers threatening them

 with liability for infringement of the ’642 Patent improperly sought to extend the

 scope of the ’642 Patent by ignoring the requirements of its claims. For example, as

 set forth in Healthe’s original Complaint (Dkt. 1) at paragraphs 98–113, the Healthe

 EntryTM, the Healthe SpaceTM & Healthe AirTM products do not “generat[e] photons

 of at least two single line wavelengths corresponding to a peak absorption

 wavelength of DNA or RNA, the at least two single line wavelengths being at least

 two of 222 nm, 254 nm and 282 nm” as required by Claim 12 of the ’642 Patent. As

 another example, Defendants’ infringement threats ignore the requirement of Claim

 1 of the ’642 Patent that “the substance or surface to be disinfected is human or

 animal skin.”

                                                51
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 52 of 71 PageID 1269




       168. Upon information and belief, Defendants knew that no action or

 product of Healthe infringes any claim of the ’642 Patent. Indeed, as set forth in

 Healthe’s original Complaint (Dkt. 1) at paragraphs 98–113 and above in paragraphs

 112–36, even a cursory review of publicly available information, including Healthe’s

 website, which Defendants acknowledged reviewing in their letters to Healthe’s

 customers asserting infringement, demonstrates that Healthe’s products do not

 “generat[e] photons of at least two single line wavelengths corresponding to a peak

 absorption wavelength of DNA or RNA, the at least two single line wavelengths

 being at least two of 222 nm, 254 nm and 282 nm” as required by Claim 12 of the

 ’642 Patent. Accordingly, Defendants’ infringement threats are objectively baseless.


       169. Upon information and belief, Defendants’ assertions of infringement of

 the ’642 Patent against Healthe and its customers were made with knowledge that

 the assertions were baseless, and thus were made in bad faith.


       170. Upon information and belief, Defendants attempted in bad faith to

 enforce the ’642 Patent, despite knowing of its invalidity and unenforceability, for the

 improper purpose of attempting to restrain trade by preventing Healthe’s customers

 from purchasing and/or using Healthe’s products.


       171. On Sept. 9, 2020, Defendants amended Claim 1 of U.S. Application

 No. 15/645,480 (the “’480 Application”), which is a continuation of the ’642 Patent,

 as follows:


                                           52
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 53 of 71 PageID 1270




 See Dkt. 52-3 (09/09/2020 Amendment to Claims of U.S. Application No.

 15/645,480).


       172. The September 9, 2020 amendment to then-pending claim 1 of the ’480

 Application was made in acquiescence to a June 10, 2020 Non-Final Rejection based

 on the Coogan reference (U.S. Patent No. 7,381,976), which the Examiner explained

 “discloses a process for destroying a DNA or RNA of a microorganism on a

 substance or surface comprising the steps of:

                generating photons of at least one wavelength corresponding to a peak

       absorption wavelength of DNA or RNA, the at least one wavelength being at

       least one of 282nm and 308nm (see entire document, particularly Col. 3 lines

       49-51, Col. 7 lines 36-42, Col. 8 lines 48-51, Col. 12 lines 18-28, Col. 19 lines

       29-30, Col. 20 lines 9-10), comprising:




                                           53
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 54 of 71 PageID 1271




             activating a lamp positioned within a case (see entire document,

       particularly Figures 1-3 – case 100, lamp 200 within 110 – see Col. 11 lines 14-

       15; Figure 7 – case: 708, lamp: 702a, 702b; Col. 9 lines 27-30);

             directing the photons to a substance or surface to be disinfected,

       whereby the photons are selected to destroy a plurality of chemical bonds

       within the DNA or RNA of the microorganism is a at least one of bacteria and

       a virus, as well as pathogens capable of being a fungus, an amoeba, and a

       protozoa (see entire document, particularly Col. 3 lines 49-51, Col. 6 lines 2-4,

       Col. 7 lines 27-36, Col. 8 lines 48-51, Col. 9 lines 50-65, Col. 12 lines 18-28,

       Col. 13 lines 9-10, Col. 19 line 28 to Col. 21 line 20); and

             wherein the substance or surface to be disinfected is human or animal

       tissue in the form of blood and organ (i.e. skin capable of having a wound)

       (see entire document, particularly Col. 1 lines 9-10, Col. 3 lines 46 and 55-56,

       Col. 7 lines 17-21 and 33--36, Col. 9 lines 22--30, Col. 14 lines 6-8, Col. 15

       lines 33-36 and 64-66, Col. 17 lines 55-60, Col. 19 lines 28-67).”

 See Dkt. 52-4 (06/10/2020 Non-Final Rejection of U.S. Application No.

 15/645,480) at 5–6.


       173. Thus, the Examiner of the ’480 Application’s June 10, 2020 Non-Final

 Rejection explained that Ressler discloses at least using 282 nm light to disinfect

 human skin. See Dkt. 52-4 at 5–6.




                                           54
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 55 of 71 PageID 1272




       174. Prior to being amended in response to the June 10, 2020 Non-Final

 Rejection, then-pending claim 1 of U.S. Application No. 15/645,480 was nearly

 identical to claim 1 of the ’642 Patent, but included additional claimed wavelengths

 and claimed that the substance or surface to be disinfected is “human or animal

 tissue” rather than “human or animal skin.” Thus, then-pending claim 1 of U.S.

 Application No. 15/645,480 was broader than claim 1 of the ’642 Patent.


       175. Because Coogan anticipated then-pending claim 1 of the ’480

 Application––which Defendants acknowledged by acquiescing to the Examiner’s

 June 10, 2020 Non-Final Rejection of then-pending claim 1––it also anticipates claim

 1 of the ’642 Patent. Thus, upon information and belief, by at least September 9,

 2020, Defendants knew that claim 1 of the ’642 Patent was invalid as anticipated by

 Coogan. Because Defendants’ acquiescence occurred before Defendants sent the

 correspondence referenced above in paragraphs 163 and 165–66 to Healthe’s

 customers accusing them of infringing the ’642 Patent, to the extent Defendants’

 infringement allegations in those letters were based on alleged infringement of claim

 1 of the ’642 Patent, Defendants asserted infringement of a claim they knew to be

 invalid.


       176. In addition, as set forth in paragraphs 144–59, upon information and

 belief, by the time Defendants sent the correspondence referenced above in

 paragraphs 163 and 165–66 to Healthe’s customers, they knew of the inequitable

 conduct through which Neister procured the ’642 Patent and of its invalidity under

                                          55
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 56 of 71 PageID 1273




 35 U.S.C. § 102(b) due to the public use of the claimed invention more than one year

 prior to the date of the application for the patent. For this reason as well, Defendants

 asserted infringement of claims they knew to be unenforceable and/or invalid.


        177. Upon information and belief, Defendants’ assertions of infringement of

 the ’642 Patent against Healthe and its customers were made with knowledge that

 the claims of the ’642 Patent were unenforceable and/or invalid, and thus were made

 in bad faith.


        178. Defendants’ threats and assertion of infringement of the ’642 Patent

 against Healthe’s customers, which upon information and belief were both

 intentional attempts to extend the scope of the ’642 Patent’s coverage and to assert

 infringement of claims they knew to be unenforceable and/or invalid, had

 anticompetitive effects and damaged Healthe. This constitutes patent misuse and

 renders the ’642 Patent unenforceable.




                                           56
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 57 of 71 PageID 1274




                             NINTH CAUSE OF ACTION

    Declaratory Judgment Unenforceability of U.S. Patent No. 8,975,605 Due to
                             Inequitable Conduct

                                  (Against All Defendants)

       179. The allegations of paragraphs 1–24 and 37–42 are incorporated as

 though fully set forth herein.


       180. Defendants’ Counterclaims accuse Healthe of infringing claims of the

 ’605 Patent by, inter alia, making, using, selling, offering for sale in the United States,

 and/or importing into the United States the Healthe EntryTM, the Healthe SpaceTM,

 and the Healthe Wand ProTM. See Dkt. 41 ¶ 44. Thus, a substantial, immediate, and

 real controversy exists between Healthe and Defendants regarding whether the

 claims of the ’605 Patent are unenforceable due to inequitable conduct.


       181. The ’605 Patent is unenforceable due to inequitable conduct of the

 patent applicant, Neister, who knew of the Ressler reference during the prosecution

 of the application that resulted in the ’605 Patent, knew that Ressler was material to

 the patentability of the claims of the ’605 Patent, and made a deliberate decision to

 withhold Ressler with the intent to deceive the United States Patent and Trademark

 Office.


       182. As explained in paragraphs 144–59, Ressler was cited by the Examiner

 during prosecution of the ’667 Application and Neister attempted to antedate

 Ressler’s provisional application filing date in order to overcome a final rejection.

                                             57
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 58 of 71 PageID 1275




 Neister was therefore aware of Ressler, its disclosures, and the Examiner’s view that

 Ressler was invalidating prior art to the then-pending claims of the ’667 Application

 because of Ressler’s disclosures relating to the use of 222 nm and 282 nm light for

 disinfection.


       183. Neister’s attempt to antedate Ressler during the ’667 Application was

 unsuccessful, as the Examiner continued to reject proposed claims in the ’667

 Application based on Ressler after Neister submitted his Declaration. See, e.g., Dkt.

 52-5, ’575 Patent Prosecution History, at 02/10/2012 Non-Final Rejection (again

 rejecting proposed claims based on Ressler).


       184. Neister ultimately overcame Ressler by amending the claims of the ’667

 Application and arguing against the motivation to combine Ressler with Katatani

 (U.S. Patent No. 5,492,676) to meet limitations concerning an electrostatic

 precipitator. See Dkt. 52-6, 04/30/2012 Applicant Amendments; Dkt. 52-7,

 07/25/2013 Applicant Amendments and Remarks.


       185. By July 8, 2013, the filing date of U.S. Patent Application No.

 13/936,306, which issued as the ’605 Patent, Neister was aware of Ressler, its

 disclosures, and the view of the Examiner of the ’667 Application that Ressler

 disclosed, inter alia, “a disinfecting apparatus comprising: a source of photons having

 a wavelength that substantially corresponds to an absorption peak of amino acids or

 proteins in microorganisms, the wavelength being at least one of 222 nm and 282 nm


                                           58
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 59 of 71 PageID 1276




 … wherein the source of photons is an excimer lamp discharge … and wherein the

 source of photons is a NUV lamp discharge … in order to provide an appropriate

 photon source for disinfection.” Dkt. 52-1, ’575 Patent Prosecution History,

 02/04/2011 Final Rejection.


       186. Similarly, during prosecution of the ’642 Patent, the Examiner again

 cited Ressler in a Non-Final Rejection, as anticipating then-pending claim 16 as

 disclosing “a process for destroying a microorganism on a substance or surface ((see

 entire document, particularly Abstract) comprising the steps of: provide an NUV

 source (108) for generating photons; generating photons (via 108) of at least one

 wavelength corresponding to a peak absorption wavelength of DNA or RNA, the at

 least one wavelength being at least one of 222nm and 282nm (see entire document,

 particularly p. 2 [0019] - particularly last 4 lines, p. 5 claim 2); and directing the

 photons to the substance or surface to be disinfected (see entire document,

 particularly Abstract, p. 2 [0019]-[0021], p. 4 [0029]), whereby the photons of the UV

 light source 108 are intrinsically selected to destroy a plurality of chemical bonds

 within the DNA or RNA of the microorganisms (see entire document, particularly p.

 2 [0019]).” See Dkt. 52-8, ’642 Patent Prosecution History, 02/29/2016 Non-Final

 Rejection.


       187. Neister’s knowledge regarding the existence and disclosures of Ressler

 gave rise to an affirmative duty, under 37 C.F.R. § 1.56, to disclose Ressler during

 the prosecution of the application that issued as the ’605 Patent.

                                           59
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 60 of 71 PageID 1277




        188. Claim 1 of the ’605 Patent claims, in part, “[a] process for destroying a

 DNA or RNA of a microorganism on a substance or surface comprising the steps of:

 generating photons of at least two single line wavelengths corresponding to a peak

 absorption wavelength of DNA or RNA, the at least two single line wavelengths

 being at least two of 222 nm, 254 nm and 282 nm … .” And as the Examiner of the

 ’667 Application and the ’642 Patent explained, Ressler discloses a process for

 disinfecting a substance or surface using “discrete wavelengths of … 222 … [and] 282

 … nm.” Ressler at [0011]. As such, Ressler is material to patentability of claim 1 of

 the ’605 Patent because it anticipates and/or renders obvious that claim. And, as

 explained above, Neister knew of Ressler and further knew of Ressler’s materiality to

 the patentability of claim 1 of the ’605 Patent. Therefore, Neister had an affirmative

 duty to disclose Ressler to the Patent and Trademark Office during prosecution of

 the ’605 Patent. 37 C.F.R. § 1.56 (requiring applicants to “disclose to the Office all

 information known to that individual to be material to patentability”).


        189. Neister failed to disclose Ressler during prosecution of the ’605 Patent.

 In addition, Ressler was not cited by the Examiner of the ’605 Patent, Nikita Wells,

 who did not examine the ’667 Application or the ’642 Patent.


        190. By failing to disclose Ressler, Neister violated his duty of candor under

 37 C.F.R. § 1.56, a failure that was material to patentability because Ressler is

 invalidating art to at least claim 1 of the ’605 Patent.



                                             60
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 61 of 71 PageID 1278




       191. Upon information and belief, Neister, who was unable to swear behind

 the Ressler reference, purposely failed to disclose Ressler during the prosecution of

 the ’605 Patent in an attempt to deceive the Patent and Trademark Office. This

 constitutes inequitable conduct and renders the ’605 Patent unenforceable.


                             TENTH CAUSE OF ACTION

    Declaratory Judgment of Unenforceability U.S. Patent No. 8,975,605 Due to
                                Patent Misuse

                                  (Against All Defendants)

       192. The allegations of paragraphs 1-24 and 37–42 are incorporated as

 though fully set forth herein.


       193. Defendants’ Counterclaims accuse Healthe of infringing claims of the

 ’605 Patent by, inter alia, making, using, selling, offering for sale in the United States,

 and/or importing into the United States the Healthe EntryTM, the Healthe SpaceTM,

 and the Healthe Wand ProTM. See Dkt. 41 ¶ 44. Thus, a substantial, immediate, and

 real controversy exists between Healthe and Defendants regarding whether the

 claims of the ’605 Patent are unenforceable due to patent misuse.


       194. The ’605 Patent is unenforceable due to patent misuse by Defendants,

 who improperly sought to extend the scope of the ’605 Patent’s claims, and/or who

 asserted the ’605 Patent in bad-faith, knowing it to be invalid and/or unenforceable.


       195. Defendants’ correspondence to Healthe’s customers threatening them

 with liability for infringement of the ’605 Patent, which is discussed above in
                                             61
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 62 of 71 PageID 1279




 paragraphs 163 and 165–66, improperly sought to extend the scope of the ’605 Patent

 by ignoring the requirements of its claims. For example, as set forth in Healthe’s

 original Complaint (Dkt. 1) at paragraphs 83–97, the Healthe EntryTM, the Healthe

 SpaceTM & Healthe AirTM products do not “generat[e] photons of at least two single

 line wavelengths from a noncoherent light source selected from the group consisting

 of at least two wavelengths being of 222 nm, 254 nm, and 282 nm” as required by

 claim 1 of the ’605 Patent.


       196. Upon information and belief, Defendants knew that no action or

 product of Healthe infringes any claim of the ’605 Patent. Indeed, as set forth in

 Healthe’s original Complaint (Dkt. 1) at paragraphs 83–97 and above in paragraph

 87–111, even a cursory review of publicly available information, including Healthe’s

 website, which Defendants acknowledged reviewing in their letters to Healthe’s

 customers asserting infringement, demonstrates that Healthe’s products do not

 “generat[e] photons of at least two single line wavelengths from a noncoherent light

 source selected from the group consisting of at least two wavelengths being of 222

 nm, 254 nm, and 282 nm” as required by Claim 1 of the ’605 Patent. Accordingly,

 Defendants’ infringement threats are objectively baseless.


       197. Upon information and belief, Defendants’ assertions of infringement of

 the ’605 Patent against Healthe and its customers were made with knowledge that

 the assertions were baseless, and thus were made in bad faith.



                                           62
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 63 of 71 PageID 1280




       198. Upon information and belief, Defendants attempted in bad faith to

 enforce the ’605 Patent, despite knowing of its unenforceability, for the improper

 purpose of attempting to restrain trade by preventing Healthe’s customers from

 purchasing and/or using Healthe’s products.


       199. As set forth in paragraphs 144–59 and 179–91, upon information and

 belief, by the time Defendants sent the correspondence referenced above in

 paragraphs 163 and 165–66 to Healthe’s customers, Defendants knew of the

 inequitable conduct through which Neister procured the ’605 Patent. For this reason,

 Defendants asserted infringement of claims they knew to be unenforceable.


       200. Upon information and belief, Defendants’ assertions of infringement of

 the ’605 Patent against Healthe and its customers were made with knowledge that

 the claims of the ’605 Patent were unenforceable, and thus were made in bad faith.


       201. Defendants’ threats and assertion of infringement of the ’605 Patent

 against Healthe’s customers, which upon information and belief were both

 intentional attempts to extend the scope of the ’605 Patent’s coverage and to assert

 infringement of claims they knew to be unenforceable, had anticompetitive effects

 and damaged Healthe. This constitutes patent misuse and renders the ’605 Patent

 unenforceable.


                        ELEVENTH CAUSE OF ACTION

  Unfair Competition under the Florida Deceptive and Unfair Trade Practices Act
                            (Against All Defendants)
                                          63
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 64 of 71 PageID 1281




       202. Healthe realleges and incorporate paragraphs 1–201 as though fully set

 forth herein.

       203. Healthe and HEO3 are competitors and compete for sales to a common

 pool of customers in the market for UVC sanitization products. Upon information

 and belief, this direct competition is the very reason why HEO3 sent letters and

 emails to Healthe’s customers making false patent-infringement allegations regarding

 the Healthe Products.

       204. HEO3’s false patent-infringement allegations regarding the Healthe

 Products to Healthe’s customers were made in bad faith. HEO3’s communications

 to Healthe’s customers acknowledge that HEO3 has reviewed information regarding

 the Healthe Products on Healthe’s website. It is clear from a review of the publicly

 available information on Healthe’s website regarding these products, however, that

 the Healthe Products do not infringe the Patents-in-Suit and that HEO3’s threats that

 Healthe’s customers face liability for infringement of the Patent-in-Suit by using

 Healthe Products are objectively baseless, including for the reasons explained in

 paragraphs 49–136. Furthermore, HEO3’s threats that Healthe’s customers face

 liability for infringement of Neister’s pending patent application are objectively

 baseless because that application has no allowed claims, is currently under a non-

 final rejection by the United States Patent and Trademark Office, and has not issued

 as a patent. A patent that does not exist cannot be infringed. That HEO3 continued

 making baseless patent-infringement threats to Healthe’s customers the day after

 Healthe advised HEO3 that its claims were baseless and requested HEO3 to cease
                                          64
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 65 of 71 PageID 1282




 and desist from making additional infringement claims, further demonstrates that

 these threats were made in bad faith.

        205. HEO3’s baseless threats of liability for patent infringement to Healthe’s

 customers are an unfair attempt by HEO3 to compete with Healthe and to gain

 unjustified licensing revenue for the Patents-in-Suit.      HEO3’s threats are also

 deceptive and are likely to mislead Healthe’s customers into believing they are liable

 for infringement of the Patents-in-Suit and inhibit their use of Healthe Products.

        206. Healthe has suffered actual damages, including damage to its reputation

 and goodwill, due to HEO3’s baseless threats of liability for patent infringement to

 Healthe’s customers.

        207. Upon information and belief, as a founder, member, manager, and

 officer of HEO3 as well as the owner of the Patents-in-Suit, which he has exclusively

 licensed to HEO3, Neister exerts substantial control over HEO3 and has directed

 and authorized HEO3’s baseless threats of infringement to Healthe’s customers.

 Upon information and belief, Neister stands to personally and individually benefit

 from HEO3’s baseless threats of infringement to Healthe’s customers and has acted

 for his own personal and individual benefit by directing and authorizing these

 threats.

        208. As evidenced by the aforementioned conduct and intentional acts,

 HEO3 and Neister have violated FDUTPA.

        209. For HEO3’s and Neister’s violations of FDUTPA, Healthe seeks to

 recover its actual damages, its attorneys’ fees in this action, and all court costs.
                                           65
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 66 of 71 PageID 1283




 Healthe also seeks to enjoin HEO3 and Neister from continuing to unfairly and

 deceptively compete with Healthe in violation of FDUTPA.

                         TWELFTH CAUSE OF ACTION

                  Unfair Competition under Florida Common Law
                            (Against All Defendants)

       210. Healthe realleges and incorporate paragraphs 1–209 as though fully set

 forth herein.

       211. Healthe and HEO3 are competitors and compete for sales to a common

 pool of customers in the market for UVC sanitization products. Upon information

 and belief, this direct competition is the very reason why HEO3 sent letters and

 emails to Healthe’s customers making false patent-infringement allegations regarding

 the Healthe Products.

       212. HEO3’s false patent-infringement allegations regarding the Healthe

 Products to Healthe’s customers were made in bad faith. HEO3’s communications

 to Healthe’s customers acknowledge that HEO3 has reviewed information regarding

 the Healthe Products on Healthe’s website. It is clear from a review of the publicly

 available information on Healthe’s website regarding these products, however, that

 the Healthe Products do not infringe the Patents-in-Suit and that HEO3’s threats that

 Healthe’s customers face liability for infringement of the Patent-in-Suit by using

 Healthe Products are objectively baseless, including for the reasons explained in

 paragraphs 49–136. Furthermore, HEO3’s threats that Healthe’s customers face

 liability for infringement of Neister’s pending patent application are objectively


                                          66
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 67 of 71 PageID 1284




 baseless because that application has no allowed claims, is currently under a non-

 final rejection by the United States Patent and Trademark Office, and has not issued

 as a patent. A patent that does not exist cannot be infringed. That HEO3 continued

 making baseless patent infringement threats to Healthe customers the day after

 Healthe advised HEO3 that its claims were baseless and requested HEO3 to cease

 and desist from making additional infringement claims, further demonstrates that

 these threats were made in bad faith.

        213. HEO3’s baseless threats of liability for patent infringement to Healthe’s

 customers are deceptive and are likely to mislead and confuse Healthe’s customers

 into believing they are liable for infringement of the Patents-in-Suit.

        214. Healthe has suffered actual damages, including but not limited to

 damage to its reputation and goodwill, due to HEO3’s baseless threats of liability for

 patent infringement to Healthe’s customers.

        215. Upon information and belief, as a founder, member, manager, and

 officer of HEO3 as well as the owner of the Patents-in-Suit, which he has exclusively

 licensed to HEO3, Neister exerts substantial control over HEO3 and has directed

 and authorized HEO3’s baseless threats of infringement to Healthe’s customers.

 Upon information and belief, Neister stands to personally and individually benefit

 from HEO3’s baseless threats of infringement to Healthe’s customers and has acted

 for his own personal and individual benefit by directing and authorizing these

 threats.


                                            67
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 68 of 71 PageID 1285




        216. For HEO3’s and Neister’s unfair competition with Healthe in violation

 of Florida common law, Healthe seeks to recover its actual damages, its attorneys’

 fees in this action, and all court costs. Healthe also seeks to enjoin HEO3 and

 Neister from continuing to unfairly compete with Healthe in violation of Florida

 common law. An injunction is warranted because Healthe has suffered and will

 continue to suffer irreparable harm as a result of HEO3’s and Neister’s unfair

 competition with Healthe in violation of Florida common law, at least in the form of

 lost goodwill. HEO3 and Neister will not be unduly prejudiced by an injunction

 preventing them from continuing to compete unfairly with Healthe and the public

 interest is furthered by preventing HEO3 and Neister from continuing to baselessly

 accuse the Healthe Products of infringing the Patents-in-Suit.

                                 PRAYER FOR RELIEF

        WHEREFORE, Healthe respectfully requests that the Court enter judgment

 in favor of Healthe and prays that the Court grant the following relief to Healthe:

        (a)    A judgment that Healthe does not infringe, either directly or indirectly,

 any claim of the ’985 Patent, the ’575 Patent, the ’605 Patent, and/or the ’642

 Patent, either literally or under the doctrine of equivalents, by making, using, selling,

 and/or offering for sale the Healthe Products, and that it is therefore not liable for

 damages or injunctive relief as a result of these activities;

        (b)    A judgment that the Healthe Products do not infringe any claim of the

 Patents-in-Suit;



                                             68
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 69 of 71 PageID 1286




       (c)    A judgment that the claims of the ’605 Patent and the ’642 Patent are

 invalid;

       (d)    A judgment that the ’575 Patent, the ’605 Patent, and the ’642 Patent

 are unenforceable;

       (e)    A judgment that this is an exceptional case under 35 U.S.C. § 285;

       (f)    A judgment that HEO3 and Neister have violated the Florida Deceptive

 and Unfair Trade Practices Act, in accordance with Fla. Stat. § 501.211(1);

       (g)    A judgment that HEO3 and Neister have taken actions constituting

 unfair competition under Florida common law;

       (h)    A damages award equivalent to all of Healthe’s actual damages

 associated with HEO3’s and Neister’s violation of the Florida Deceptive and Unfair

 Trade Practices Act, in accordance with Fla. Stat. § 501.211(2), and any and all other

 recoverable damages associated with HEO3’s and Neister’s unfair competition under

 Florida common law;

       (i)    A permanent injunction enjoining HEO3 and Neister from continuing

 to make false and baseless threats of liability for infringement of the Patents-in-Suit to

 Healthe’s customers, in violation of the Florida Deceptive and Unfair Trade

 Practices Act in accordance with Fla. Stat. § 501.211(1), and in violation of Florida

 common law prohibiting unfair competition;

       (j)    An award of Healthe’s attorneys’ fees and costs, in accordance with 35

 U.S.C. § 285 and § 501.211(2).


                                            69
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 70 of 71 PageID 1287




                                     JURY DEMAND

        In accordance with Rule 38 of the Federal Rules of Civil Procedure, Healthe

 respectfully demands a jury trial of all issues triable to a jury in this action.



 Dated: July 12, 2021                        /s/ Garret A. Leach, P.C.
                                             David S. Wood, Esq., Trial Counsel
                                             Florida Bar No.: 289515
                                             Email: david.wood@akerman.com
                                             Monica M. Kovecses, Esq.
                                             Florida Bar No.: 105382
                                             Email: monica.kovecses@akerman.com
                                             AKERMAN LLP
                                             Post Office Box 231
                                             Orlando, Florida 32802-0231
                                             Phone: (407) 423-4000
                                             Fax: (407) 843-6610

                                             Garret A. Leach, P.C. (appearing pro hac
                                             vice)
                                             Email: garret.leach@kirkland.com
                                             Eric D. Hayes, P.C. (appearing pro hac vice)
                                             Email: eric.hayes@kirkland.com
                                             Greg M. Polins, Esq. (appearing pro hac vice)
                                             Email: greg.polins@kirkland.com
                                             KIRKLAND & ELLIS LLP
                                             300 N. La Salle
                                             Chicago, IL 60654
                                             Phone: (312) 862-2000


                                             Counsel for Plaintiff Healthe, Inc.




                                              70
Case 6:20-cv-02233-RBD-EJK Document 81 Filed 07/12/21 Page 71 of 71 PageID 1288




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 12, 2021, a true and correct copy of the

 foregoing was filed with the Court using the CM/ECF system, which will send an

 electronic notice to all counsel of record.



                                                    /s/ Garret A. Leach, P.C.
                                                     Garret A. Leach, P.C.




                                               71
